Pursuant to the stipulation of the attorneys for the respective parties herein, Josephine Sheridan, administratrix, etc., of Josephine T. Sheridan, deceased, is substituted as plaintiff-respondent in the place and stead of said deceased, in the above-entitled action and appeal, and the title of said action is amended to read as follows: “ Josephine Sheridan, administratrix of the goods, chattels and credits of Josephine T. Sheridan, deceased, plaintiff-respondent, against Edward B. Sehlesinger, defendant-appellant.” Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.